DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 08/18/2022. Claims 1 – 20 are currently pending in this application.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.
The indicated allowability of claims 2, 6 – 8, 13 and 18 is withdrawn in view of the newly discovered references to Gallo’661 and Gallo’145 necessitated by the applicant’s amendment.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9 – 11, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140062661 (Gallo’661).
Regarding claims 1 and 17, Gallo’661 teaches “A contactless transponder (FIG 1 and 2 and paragraph 0031: a dual interface tag 110.) comprising:
a memory (paragraph 0032: an internal memory 112);
an antenna configured to receive signals (paragraph 0034: RF interface 114 may include an antenna. RF interface 114 may be compliant with the NFC Forum specifications and operate accordingly.);
a contactless interface coupled to the antenna (paragraph 0034: RF interface 114 may include hardware for transmitting and receiving data via radio frequency signals. Accordingly, RF interface 114 may include an antenna, transmitter, receiver, and/or transceiver. RF interface 114 may be compliant with the NFC Forum specifications and operate accordingly.) and configured to emit first memory access requests according to the signals received (paragraph 0034: RF interface 114 may be used by NFC device 120 to read and/or write data to memory 112.);
a wired interface (paragraph 0035: Wired interface 116 may include one or more wires connecting NFC tag 110 to host 130 and may be an inter-integrated circuit (I2C) interface.) configured to receive second memory access requests (paragraph 0035: Wired interface 116 may be used by host 112 to read and/or write data to memory 112.), receive shutdown controls (paragraph 0053: Tag 110 may transition from idle state 310 to wired locked state 330 via transition path 314 when tag 110 receives a command via wired interface 116. For example, wired interface 116 may be addressed according to its slave address on an I2C interface. This command represents “shutdown controls” since in a wired locked state the RF interface 114 may be blocked, as stated in paragraphs 0045 and 0054.), and transmit the shutdown controls to an arbitration module (paragraph 0044: Access to memory 112 may be controlled by arbitration module 230. Paragraph 0053: Tag 110 may transition from idle state 310 to wired locked state 330 via transition path 314 when tag 110 receives a command via wired interface 116. For example, wired interface 116 may be addressed according to its slave address on an I.sup.2C interface. Arbitration module 230 may set I2C_IF_ON_OFF interface 240 to 1, indicating that the wired interface 116 is busy. This means that the signal from the wired interface regarding memory access and shut down has been transmitted to the arbitration module 230); and
the arbitration module (paragraph 0044: Access to memory 112 may be controlled by arbitration module 230), configured to:
authorize access to the memory either for the first memory access requests emitted by the contactless interface or for the second memory access requests received by the wired interface (paragraph 0045: Arbitration module 230 may prevent concurrent access to the memory 112 by more than one interface. Arbitration module 230 may determine which interface may access the tag 110. In an RF locked state, tag 110 may be locked to the RF interface 114 and the wired interface 116 may be blocked from access. In a wired locked state, tag 110 may be accessed via wired interface 116 and RF interface 114 may be blocked.); and
shut down the contactless interface when receiving a shutdown control initiated by a master module and received via the wired interface, so as to authorize exclusive access to the memory for the second memory access requests received from the master module via the wired interface (paragraph 0045: In a wired locked state, tag 110 may be accessed via wired interface 116 and RF interface 114 may be blocked (“shut down the contactless interface”). Paragraph 0053: Tag 110 may transition from idle state 310 to wired locked state 330 via transition path 314 when tag 110 receives a command via wired interface 116 (“when receiving a shutdown control initiated by a master module and received via the wired interface” where the “master module” is represented by the host 130 in FIG 1). For example, wired interface 116 may be addressed according to its slave address on an I.sup.2C interface. Arbitration module 230 may set I2C_IF_ON_OFF interface 240 to 1, indicating that the wired interface 116 is busy. Paragraph 0054: In wired locked state 330, the resources of tag 110 may be accessible via the wired interface 116. For example, a host 130 may send commands to read or write memory 112. RF interface 114 may be blocked from accessing tag 110. Tag 110 may not respond to an RF signal when it is in wired locked state 330. This represents “authorize exclusive access to the memory for the second memory access requests received from the master module via the wired interface”).”
Regarding claim 11, Gallo’661 teaches “A system comprising:
a contactless transponder comprising:
a memory;
an antenna configured to receive signals;
a contactless interface coupled to the antenna and configured to emit first memory access requests according to the signals received;
a wired interface configured to receive second memory access requests, receive shutdown controls, and transmit the shutdown controls to an arbitration module; and
the arbitration module, configured to:
authorize access to the memory either for the first memory access requests emitted by the contactless interface or for the second memory access requests received by the wired interface; and
shut down the contactless interface when receiving a shutdown control from a master module via the wired interface, so as to authorize exclusive access to the memory for the second memory access requests received from the master module via the wired interface (the portion of the claim above is rejected because of the same reasons as set forth in the rejection of claim 1 above which has the same or similar limitations); and
the master module, coupled to the wired interface of the contactless transponder (paragraph 0031: Tag 110 may communicate with host 130 (“the master module”) via a wired interface.), the master module configured to:
initiate a shutdown of the contactless interface by sending the shutdown control to the contactless transponder via the wired interface (paragraph 0053: Tag 110 may transition from idle state 310 to wired locked state 330 via transition path 314 when tag 110 receives a command via wired interface 116. For example, wired interface 116 may be addressed according to its slave address on an I2C interface. This command represents “shutdown controls” since in a wired locked state the RF interface 114 may be blocked, as stated in paragraphs 0045 and 0054.); and
send the second memory access requests to the arbitration module via the wired interface (paragraph 0035: Wired interface 116 may be used by host 112 to read and/or write data to memory 112. All memory access is done through the arbitration module 230), after the shutdown of the contactless interface carried out by the arbitration module of the contactless transponder (paragraph 0045: Arbitration module 230 may prevent concurrent access to the memory 112 by more than one interface. Arbitration module 230 may determine which interface may access the tag 110. In a wired locked state, tag 110 may be accessed via wired interface 116 and RF interface 114 may be blocked. Therefore, all read/writes into the memory by the wired interface is done when the RF interface 114 is blocked (“shutdown”)).”
Regarding claims 3, 14 and 20, Gallo’661 teaches “wherein the wired interface is also configured to receive reactivation controls and transmit the reactivation controls to the arbitration module, the arbitration module being configured to reactivate the contactless interface when it receives a reactivation control (paragraph 0055: Tag 110 may transition from wired locked state 330 to idle state 310 via transition path 332. Transition path 332 may occur when tag 110 receives a command to reset I2C_IF_ON_OFF register 240 (“to receive reactivation controls”). For example, host 130 may send a command to write a 0 to I2C_IF_ON_OFF register 240.).”
Regarding claim 9, Gallo’661 teaches “wherein the wired interface is adapted to be coupled to an I2C bus (paragraph 0016: the wired interface is an integrated inter-circuit (I2C) interface.).”
Regarding claim 10, Gallo’661 teaches “capable of exchanging information items via the antenna with an external contactless reader, according to a contactless communication protocol compatible with near filed communication or radio frequency identification technology (paragraph 0031: Tag 110 may communicate with one or more NFC devices 120 via a wireless link. Paragraph 0032: Tag 110 may be an integrated circuit that stores information in an internal memory 112 that can be read by an external device such as NFC device 120 (“capable of exchanging information items via the antenna with an external contactless reader”). Tag 110 may be compliant with NFC Forum specifications for NFC Forum tags.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140062661 (Gallo’661).
Regarding claims 5 and 16, Gallo’661 teaches “wherein the wired interface is configured to receive controls including an address and useful data (paragraph 0041: SDA pin 220 may be a component of wired interface 116. SDA pin 220 may carry data and addresses for wired interface 116.), the shutdown control being a control including only an address dedicated to the shutdown control (paragraph 0047: I2C_IF_ON_OFF register 240 may be a register configured to indicate whether wired interface 116 is in use. Register 240 may be set when tag 110 is addressed via wired interface 116. Paragraph 0053: Tag 110 may transition from idle state 310 to wired locked state 330 via transition path 314 when tag 110 receives a command via wired interface 116. For example, wired interface 116 may be addressed according to its slave address on an I2C interface. This command represents “shutdown controls” since in a wired locked state the RF interface 114 is blocked, as stated in paragraphs 0045 and 0054.  In other words, to initiate the shutdown of the RF interface it is sufficient to set the slave address on the I2C interface (“only an address”)) and a read/write bit (although not explicitly disclosed, the examiner takes an official notice that it is well-known in the art to utilize an input, either high or low, specifying whether it is a read or write operation. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize “a read/write bit”, as it is commonly done in the industry, to specify whether the data is to be written to, or read from the memory).”
Regarding claim 6, Gallo’661 does not explicitly teach “wherein the shutdown control is represented by a single byte.”
However, in the rejection of claim 5 above it was explained that register 240 may be set when tag 110 is addressed via wired interface 116. Paragraph 0053: Tag 110 may transition from idle state 310 to wired locked state 330 via transition path 314 when tag 110 receives a command via wired interface 116. For example, wired interface 116 may be addressed according to its slave address on an I2C interface. This command represents “shutdown controls” since in a wired locked state the RF interface 114 is blocked, as stated in paragraphs 0045 and 0054. Thus, “the shutdown control” is represented simply by the address on an I2C interface. Although Gallo’661 does not specify the length of the address, such as “a single byte”, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the length of the address is determined by the componentry used as well as the addressable space. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize sufficient length of the address, including specified by the claim “a single byte” simply as design choice with predictable results, the results being the capability of addressing certain number of memory cells.
Additionally or alternatively, utilizing the address size as “a single byte” appears to be merely a design choice without having any criticality since the applicant themselves indicated that this particular size is not critical and other sizes may also be used (see applicant’s specification, paragraph 0045 – 0046).
Regarding claim 7, Gallo’661 teaches “wherein the wired interface is configured to receive controls including an address and useful data (paragraph 0041: SDA pin 220 may be a component of wired interface 116. SDA pin 220 may carry data and addresses for wired interface 116.), the reactivation control being a control including only an address dedicated to the reactivation control (paragraph 0047: I2C_IF_ON_OFF register 240 may be a register configured to indicate whether wired interface 116 is in use. Register 240 may be set or reset by wired interface 116. Register 240 may be reset when tag 110 receives an invalid address via wired interface 116. In other words, to reset the RF interface it is sufficient to set any invalid address on the I2C interface (“only an address dedicated to the reactivation control”)) and a read/write bit (although not explicitly disclosed, the examiner takes an official notice that it is well-known in the art to utilize an input, either high or low, specifying whether it is a read or write operation. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize “a read/write bit”, as it is commonly done in the industry, to specify whether the data is to be written to, or read from the memory).”
Regarding claim 8, Gallo’661 does not explicitly teach “wherein the reactivation control is represented by a single byte.”
However, in the rejection of claim 7 above it was explained that register 240 may be set or reset by wired interface 116. Register 240 may be reset when tag 110 receives an invalid address via wired interface 116. In other words, to reset the RF interface it is sufficient to set any invalid address on the I2C interface.  Although Gallo’661 does not specify the length of the address, such as “a single byte”, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the length of the address is determined by the componentry used as well as the addressable space. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize sufficient length of the address, including specified by the claim “a single byte” simply as design choice with predictable results, the results being the capability of addressing certain number of memory cells.
Additionally or alternatively, utilizing the address size as “a single byte” appears to be merely a design choice without having any criticality since the applicant themselves indicated that this particular size is not critical and other sizes may also be used (see applicant’s specification, paragraph 0051 – 0052).
Regarding claim 12, Gallo’661 does not explicitly teach “wherein the master module is a microcontroller.”
Gallo’661, however, in paragraph 0039 teaches that the cost 130 may virtually be any electronic device.
On the other side, microcontrollers were well known in the art at the effective filing date of the application.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a well-known in the art “microcontroller” as the host 130 (“the master module”) simply as design choice with predictable results as still another implementation of the host 130 since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Claims 4, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140062661 (Gallo’661) as applied to claims 1, 11 and 17 above, and further in view of US 20120007723 (Whitaker).
Regarding claims 4, 15 and 19, Gallo’661 does not teach “wherein the arbitration module is configured to receive a piece of information on a state of a write access to the memory by the contactless interface, and, when the shutdown control is received while the write access to the memory by the contactless interface is in progress, to wait for the write access to be completed to shut down the contactless interface.”
Whitaker in FIG 3, 4 and 19 teaches a similar device arbitrating access to the memory from two different interfaces: wireless and wired. Paragraph 0066 teaches that if the memory is in the middle of an access cycle, which would include writing and reading, there is a feedback mechanism from the FRAM memory (the feedback mechanism corresponds to recited by the claim “the arbitration module is configured to receive a piece of information on a state of a write access to the memory by the contactless interface”. Indeed, when memory is accessed (written to or read from) by the RFID interface (“the contactless interface”), the feedback would provide information about this situation, such as the memory is being accessed which includes reading or writing) which does not allow this switch to occur before the access is complete. The last condition directly corresponds to recited by the claim “when the shutdown control is received while the write access to the memory by the contactless interface is in progress, to wait for the write access to be completed to shut down the contactless interface”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Whitaker of delaying shutting down the contactless interface in the case when that interface performs memory access, in the system of Gallo’661. Doing so would have prevented abrupt ending of the memory operation by the contactless interface and thus prevented any errors that may occur in that case.

Claims 2, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140062661 (Gallo’661) as applied to claims 1, 11 and 17 above, and further in view of US 20140068145 (Gallo’145).
Regarding claims 2, 13 and 18, Gallo’661 does not teach “wherein the arbitration module is configured to generate an interrupt signal and to transmit the interrupt signal to an output of the contactless transponder after shutting down the contactless interface.”
Gallo’145 teaches a similar arrangement as Gallo’661 (compare FIG 1 and 2 of both Gallos). In the method disclosed in FIG 4 with corresponding description in paragraphs 0063 – 0064, Gallo’145 teaches in step 415a, tag 110 may lock the RF interface (“shutting down the contactless interface”) to prevent interruptions to the writing process that may result in corrupt data. Tag 110 may set register 264 to indicate that the tag 110 is being accessed by the wired interface 116. Thus, the output of the register 264 corresponds to the broadly claimed “an output of the contactless transponder” and setting the register 264 to indicate that the tag 110 is being accessed by the wired interface 116 is the same as “generate an interrupt signal and to transmit the interrupt signal to an output of the contactless transponder”. As further disclosed in paragraph 0051, setting the registers 260 is performed by the SRAM controller (“the arbitration module” in Gallo’145).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Gallo’145 setting a register to indicate that the tag is being accessed by the wired interface after the locking of the RF interface, in the system of Gallo’661. Doing so would have provided an indication that the tag is being accessed by the wired interface (see Gallo’145, paragraph 0064).
In alternative operation, paragraph 0073, In step 435b, tag 110 may indicate that data is available for reading. Tag 110 may set DATA_SRAM_TRANSFER_TO_I2C register 268 to indicate that data is available. Tag 110 may also generate a trigger signal to indicate that data is available. The trigger signal may generate an interrupt at host 130. The trigger signal may be sent via a SCL wire of an I2C interface. Alternatively, the trigger signal may be sent by detecting a change in status of the FD pin 118. In either case, the interrupt at host 130 may result in host 130 requesting to read data via the wired interface. This is the same as recited by the claim “wherein the arbitration module is configured to generate an interrupt signal and to transmit the interrupt signal to an output of the contactless transponder”. Although in Gallo’145 this is done prior to the blocking of the RF interface in step 440b (see paragraph 0074), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the sequence of steps 435b and 440b is not material and can be switched around so that the RF interface is blocked first, and the data availability is indicated second. Switching these steps around would simply be a matter of design choice with predictable results, the results being preventing possible race in accessing the memory between the RF and wired interfaces in case the wired interface attempts to read the data from the memory before the RF interface is blocked.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further utilize disclosed or fairly suggested by Gallo’145 blocking of the RF interface and indication through the wired interface to the host availability of data to be read, in the system of Gallo’661. Doing so would have allowed the host to know that the data is available to be read without possible interference from the RF interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648